John M. Kellogg, P. J. (dissenting):
The award was made January 5, 1920, and was made in death case No. 228,343. At the time it was made apparently there had been no claim filed against Hess, as the claim made against him was dated the 26th day of January, 1920, and was sworn to before the notary upon that date. It has no number. The correspondence between the Commission and Butler gave the number of the claim against him. After the claim was filed the Commission wrote Butler for a statement of the facts. Osborne, as his attorney, answered the letter, saying that Hess was the employer and not Butler, and thereafter communications with reference to the claim so far as Butler was concerned, were between the Commission and Osborne, his attorney. On September third, in a letter from the Commission stating that Butler was the employer and giving the number of the claim, Osborne was informed that ;Hess denied liability and claimed to be a co-employee of the ■deceased and continued: “ A very serious question arises as *62to whether Mr. Butler or Mr. Hess was the employer of the above named deceased,” and asked him for further information, which was given, giving the case as Davis against Butler. After he had informed the Commission that Hess and not himself was the employer, the notice of hearing described Hess as the employer, but below his name follows the name of Ernest B. Osborne, attorney. Osborne was not the attorney of Hess, but the attorney, in fact, of Butler. The minutes of the hearing mention Hess as the employer, and the number of the claim is the number of the claim against Butler. The stenographer’s minutes at the hearing for the first time named Hess as the employer, and that Hess appeared by an attorney, and that Butler was present. He was not present as a witness, and when it appeared that Butler was the employer and not Hess, the Commission asked if Butler was present. Mr. Osborne,-his attorney, replied: “I do not represent him. I am not an attorney. I look after a great deal of the affairs of Mr. Butler. Mr. Butler is not represented here. Mr. Butler is here himself. This is Mr. Butler.” The Commissioner says: “ Suppose you take the stand, Mr. Butler, in regard to your knowledge of the situation.” Mr. Butler was then sworn in full. Apparently the record indicates that after the award was made, in some way a claim was put into the record as .against Hess. But, as we have seen, it was made and verified after the award. If that is so there never was any legal proceeding against Hess. The proceeding was informal as to him. • Butler evidently considered himself interested and gave his side of 'the case and was represented upon the hearing by his attorney. He gave a false scent, and in that way complicated the situation, but he is not prejudiced by this award, from the fact that he knew what was going on, had his day in court and was fully heard. I favor an affirmance.
Award reversed and claim remitted to the Commission.